Media Contact: Jodi Guilbault MIPS Technologies, Inc. +1 650 567-5035 jodi@mips.com Investor Contact: Mark Tyndall MIPS Technologies, Inc. +1 650 567-5100 ir@mips.com MIPS Technologies Reports First Quarter Fiscal 2008 Financial Results MOUNTAIN VIEW, Calif. – November 8, 2007– MIPS Technologies, Inc. (NASDAQ: MIPS), a leading provider of industry-standard architectures, processor cores and analog IP for digital consumer, home networking, wireless, communications and business applications, today reported consolidated financial results for the quarter ending September 30, 2007.First quarter results include financials from Chipidea Microelectronica, S.A. (Chipidea) following the completion of the acquisition on August 27, 2007. Revenue for the first quarter was $22.3 million, a decrease of 6 percent over the prior quarter revenue of $23.7 million, and an increase of 14 percent from the $19.6 million reported in the first fiscal quarter a year ago. Revenue from royalties was $10.5 million, a decrease of 7 percent from the $11.3 million reported in the prior quarter and a decrease of 6 percent from the $11.2 million reported in the first quarter a year ago. Contract revenue was $11.8 million, a decrease of 5 percent from the $12.4 million reported in the prior quarter and an increase of 42 percent from the $8.3 million reported in the first quarter a year ago. Net loss in the first quarter of fiscal 2008 on a generally accepted accounting principles (GAAP) basis was $7.2 million which includes a write-off of $5.4M for the in-process R&D charge related to the Chipidea acquisition, compared to net income of $2.3 million in the prior quarter and $2.3 million in the first quarter a year ago.GAAP net loss per share on a basic and diluted basis in the first quarter of 2008 was $0.16, compared with GAAP net income per diluted share of $0.05 in the prior quarter and $0.05 in the first quarter a year ago. Non-GAAP net income in the first quarter of fiscal 2008, which excludes the effect of equity based compensation expense and certain costs and expenses related to the acquisition of Chipidea, was $3.8 million or $0.08 per diluted share, compared with $4.0 million or $0.09 per diluted share in the prior quarter and $4.4 million or $0.10 per dilutedshare in the first quarter a year ago.A reconciliation of non-GAAP adjustments is summarized in the tables below. “The acquisition of Chipidea during Q1was perhaps the company’s most significant event during its nearly 10-year history” said John Bourgoin, president and CEO of MIPS Technologies.“Analog products are increasingly becoming critical in the decision process for our customers, often determining whether a company is able to migrate to a higher performance or lower cost technology, and Chipidea is the undisputed world leader in analog IP.We expect this acquisition to lead to greater growth for MIPS Technologies, and anticipate that it will augment our earnings during the fiscal year. “Our processor business revenue, despite one of our best September quarters in history, was short of our expectations as previously announced.Our high-performance product base, with the 1GHz MIPS32® 74K™ processor and our multi-threading product line, are the most competitive in the industry. And just this week, we announced an agreement with Microchip Technology, the leader in the 8- and16-bit microcontroller market, which now positions the MIPS architecturestrongly in the low cost 32-bit microcontroller segment.” MIPS Technologies invites you to listen to management’s discussion of Q1 results and Q2 guidance in a live conference call today beginning at 1:45 p.m. Pacific time.The conference call number is 1-203-844-7000 and the replay number is 1-203-369-1303 which will be available for seven days, following the conference call.The access code for both numbers is MIPS.An audio replay of the conference will be posted on the company’s website (www.mips.com) soon thereafter. Q1 FY 2008 News Highlights: From its founding more than 20 years ago, the MIPS® architecture has represented innovation and performance. Today, MIPS Technologies and its licensees continue to lead in system performance and innovative solutions for established and emerging markets—especially in the digital living room and connected home. With multiple design teams actively developing the architecture, more than 900 MIPS-Based™ implementations throughout the world, and a vibrant ecosystem of third-party tools and software, MIPS continues to be at the core of the user experience. Following are selected press release headlines from MIPS Technologies, and the company's licensees, systems vendors and third party providers: ProcessorBusiness Group Highlights: · Infineon Licenses MIPS Next-Generation MIPS32® 74K™
